In the Supreme Court of Georgia



                                    Decided: June 1, 2021


                S21A0132. JACKSON v. THE STATE.


      LAGRUA, Justice.

      Appellant Philemon Shark Jackson was convicted of malice

murder and other crimes in connection with the shooting death of

Clyde Weeks. On appeal, Appellant contends that the evidence was

legally insufficient to support his convictions; that the trial court

erred in allowing an unredacted 911 call containing hearsay

testimony into evidence; and that the trial court erred in refusing to

charge the jury on sympathy, despite a request by the defense. 1 For


      1  The crimes occurred on February 15, 2017. In September 2017, a
Liberty County grand jury indicted Appellant for malice murder, felony
murder, three counts of aggravated assault, and three counts of possession of
a firearm during the commission of a felony in connection with Appellant’s
crimes against Weeks, Garrett Champion, and Vincent Smith. Appellant was
tried in July 2018, and a jury found him guilty of malice murder (as to Weeks),
two counts of aggravated assault (as to Weeks and Champion), and two counts
of possession of a firearm during the commission of a felony (as to Weeks and
Champion). The jury found Appellant not guilty of the remaining charges of
felony murder (as to Weeks) and aggravated assault and possession of a
                                      1
the reasons set forth below, we affirm.

      1.    Viewed in the light most favorable to the verdicts, the

evidence presented at trial showed the following. On February 15,

2017, at around 5:00 p.m., Weeks went to visit his friend Elijah

Ferguson, who lived in Hinesville with his mother, Cynthia

Williams. Weeks rode to Ferguson’s house with two other friends,

Garrett Champion and Vincent Smith, in Champion’s car. After

arriving and backing into the driveway, Weeks, Champion, and

Smith saw Appellant exit a house across the street and also noticed

Appellant’s car, a blue Dodge Dart, parked nearby. Around this

time, Ferguson came out of his house. According to Champion, he

then summoned Appellant over because Appellant had tried to rob



firearm during the commission of a felony (as to Smith). The trial court
sentenced Appellant to serve life in prison for the malice murder count, 20
years in prison to run concurrent for the aggravated assault count (as to
Champion), and consecutive five-year terms for each of the two firearm
possession counts. The other aggravated assault count merged for sentencing
purposes into the malice murder count. Appellant filed a timely motion for
new trial on July 23, 2018, which he amended on June 17, 2019. On July 15,
2019, the trial court held an evidentiary hearing and denied Appellant’s motion
in open court. On December 23, 2019, the trial court issued a written order,
denying the motion for new trial. Appellant filed a timely notice of appeal to
this Court on August 1, 2019, and the case was docketed to this Court’s term
beginning in December 2020 and submitted for a decision on the briefs.
                                      2
Champion a few months earlier, and Champion wanted to talk about

the incident. Appellant walked over to Champion’s car. According

to Champion and Smith, when Appellant approached, Champion

asked if Appellant remembered him, and Appellant pulled a small

semi-automatic pistol2 out of his pants and aimed the gun at

Champion’s head, asking, “[W]hy should I know you?” Champion

then accused Appellant of trying to rob him, and Appellant asked

“what [Champion] was going to do about it.” Weeks and Smith tried

to de-escalate the situation, and Weeks said to Appellant, “[G]o put

the gun up and let’s just fight in the street.” Appellant went back to

his car and put the gun inside the vehicle. Weeks and Appellant

then engaged in a fist fight in the cul-de-sac by Ferguson’s house.

After losing the fight, Appellant returned to his car, at which point

Champion and Smith shouted, “[H]e’s going for the gun!” Weeks told

them to run, and Weeks, Champion, and Smith started running




      2At trial, Smith testified that Appellant’s gun looked like a .22-caliber,
but on cross-examination, he admitted that he “didn’t know exactly
what the gun was,” but “everyone else [was] saying it was like a .22.”

                                       3
away towards the back of Ferguson’s house.          While running,

Champion and Smith heard multiple gunshots behind them. Smith

then heard what sounded like Appellant’s car leaving the

neighborhood, and Champion saw a blue Dodge Dart “flying down

the road.” Champion and Smith then came back around the side of

Ferguson’s house and saw Weeks lying on the ground between

Ferguson’s yard and the neighbor’s yard, having been shot several

times.

     Meanwhile, Ferguson’s mother, Williams, was inside the

house. When Champion’s car pulled into the driveway around 5:00

p.m., Williams asked Ferguson to tell Champion to leave. Ferguson

went outside, but a few minutes later, he ran back inside the house,

telling Williams there was a fight and Appellant had a gun.

Williams looked outside and saw Weeks and Appellant “boxing” in

the cul-de-sac. Ferguson tried to go back outside, but Williams stood

in front of the door to block his exit. Williams then heard a “gun go

off,” firing “at least three, maybe three or four” times. She did not

see who fired the weapon because she was “tussling” with Ferguson

                                 4
at the time, attempting to keep him inside the house. Right after

hearing the gunshots, at approximately 5:25 p.m., Williams called

911. While Williams was on the phone with the 911 operator, she

saw Weeks lying on the ground on his back beside her car, trying to

breathe.     During the 911 call, Williams stated that she had heard

three gunshots and “somebody got shot” in front of her house.

Williams asked for an ambulance and provided Weeks’s name and

age.    The 911 operator asked who did it, and Williams asked

Ferguson the same question. Ferguson responded, “Philemon.” The

911 operator then asked if Williams had a description “to help the

police out,” and Williams asked Ferguson, “Do you have a

description of who did this?” Ferguson again responded, “Philemon.”

Williams told the 911 operator, “He, they know who did it,

Philemon.”

       John O’Brock, a neighbor who lived one house over, heard four

or five gunshots between 5:00 and 5:30 p.m. He looked out the

window and saw a blue Dodge Dart driving away, slowly at first and

then speeding down the street.

                                  5
     At approximately 5:30 p.m., police officers arrived at the scene

of the shooting. They found Weeks, who was still alive, lying on his

back in the side yard of Ferguson’s house. Champion was attending

to Weeks, holding a makeshift compress against his abdomen to try

to stop the bleeding. Emergency medical personnel soon arrived and

transported Weeks to the hospital. Upon Weeks’s arrival at the

hospital, he was pronounced dead.                 The medical examiner

determined that the cause of death was internal injuries from a

gunshot wound to the back.

     Police officers spoke to several witnesses, including Champion,

Smith, Ferguson, and O’Brock, at the crime scene. Based upon these

statements, officers went to Appellant’s residence that night.

Appellant was detained and taken to the police department to be

interviewed. Appellant agreed to waive his Miranda 3 rights and

gave a statement to police officers. During the interview, Appellant

stated that he did not know about the shooting, had been with his

mother in Savannah all day, and did not return to Hinesville until


     3   Miranda v. Arizona, 384 U. S. 436 (86 SCt 1602, 16 LE2d 694) (1966).
                                       6
about 4:45 or 5:00 p.m. Appellant denied being anywhere near

Ferguson’s house or the surrounding neighborhood that day and

stated that after he returned from Savannah, he did not leave his

home again. The police noted that Appellant had a bruise under his

right eye, and when asked about it, Appellant stated that it

happened a week or so earlier. At the conclusion of the interview,

Appellant was arrested.

     The next day, February 16, police officers returned to the scene

and found a .22-caliber shell casing in the yard next to Ferguson’s

house, about ten feet from where Weeks was shot. Police officers

also obtained a video recording from a security camera located on a

house nearby. The recording showed a blue Dodge Dart, matching

the description of Appellant’s vehicle, driving into the neighborhood

toward the cul-de-sac at approximately 5:19 p.m. on February 15.

Six minutes later, the recording showed the same blue Dodge Dart

leaving the neighborhood. After obtaining search warrants, police

officers went to Appellant’s residence to photograph and search

Appellant’s vehicle. Appellant’s vehicle matched the vehicle shown

                                 7
in the video recording because, among other similarities, both had a

broken right tail light. Police officers also recovered a cell phone

registered to Appellant inside the car.           The cell phone records

showed that Appellant’s phone transmitted signals exclusively in

Hinesville throughout the day of February 15, demonstrating that

Appellant did not travel to Savannah.

      2.    Appellant contends that the evidence presented at trial

was insufficient to support his convictions under the standard set

forth in Jackson v. Virginia, 443 U. S. 307 (99 SCt 2781, 61 LE2d

560) (1979), because the only person who identified Appellant as the

shooter was Ferguson, who was not outside when the shooting

occurred and disappeared soon after the shooting. 4 Appellant also

asserts that Ferguson’s statements were hearsay and were admitted

over his objection at trial (which will be addressed in Division 3

below).




      4 At trial, Williams, Ferguson’s mother, testified that Ferguson left her
house shortly after the shooting occurred, and she did not have contact with
him for several months. Additionally, neither party could locate Ferguson
prior to trial.
                                      8
     When evaluating challenges to the sufficiency of the evidence

as a matter of constitutional due process, “we view the evidence

presented at trial in the light most favorable to the verdicts and ask

whether any rational trier of fact could have found the defendant

guilty beyond a reasonable doubt of the crimes of which he was

convicted.” Boyd v. State, 306 Ga. 204, 207 (1) (830 SE2d 160) (2019)

(citing Jackson, 443 U. S. at 319, and Jones v. State, 304 Ga. 594,

598 (820 SE2d 696) (2018)). “It is the jury’s role to resolve conflicts

in the evidence and determine the credibility of witnesses.” Smith

v. State, 280 Ga. 161, 162 (1) (625 SE2d 766) (2006). “This Court

does not reweigh evidence or resolve conflicts in testimony; instead,

evidence is reviewed in a light most favorable to the verdict, with

deference to the jury’s assessment of the weight and credibility of

the evidence.” Harris v. State, 304 Ga. 276, 278 (1) (818 SE2d 530)

(2018) (citations and punctuation omitted). Thus, when we consider

the sufficiency of evidence, we “consider all of the evidence admitted

by the trial court, regardless of whether that evidence was admitted

erroneously.” Dublin v. State, 302 Ga. 60, 67-68 (805 SE2d 27)

                                  9
(2017). Pursuant to the standard set forth in Jackson v. Virginia,

we conclude that the evidence was sufficient for a jury to find

Appellant guilty beyond a reasonable doubt of the crimes of which

he was convicted. See Jackson, 443 U. S. at 319.

     Appellant further contends that all of the evidence presented

by the State was circumstantial, with the exception of the hearsay

testimony of Ferguson.      See OCGA § 24-14-6 (“To warrant a

conviction on circumstantial evidence, the proved facts shall not only

be consistent with the hypothesis of guilt, but shall exclude every

other reasonable hypothesis save that of the guilt of the accused.”).

     Questions as to the reasonableness of hypotheses are
     generally to be decided by the jury which heard
     the evidence and where the jury is authorized to find that
     the evidence, though circumstantial, was sufficient to
     exclude every reasonable hypothesis save that of guilt,
     that finding will not be disturbed unless the verdict of
     guilty is insupportable as a matter of law.

Smith, 280 Ga. at 162 (citations and punctuation omitted) (holding

that the evidence, which included statements from several witnesses

who saw the defendant with a gun prior to the shooting and then

heard gunshots fired from the location where the victim’s body was

                                 10
ultimately found, was sufficient to support the jury’s finding of

guilt).   Moreover, if there is any direct evidence presented by the

State, the circumstantial evidence statute does not apply to a

sufficiency analysis. See OCGA § 24-14-6.       See also Jackson v.

State, 310 Ga. 224, 228 (2) (b) (850 SE2d 131) (2020).

      In this case, the evidence against Appellant was not wholly

circumstantial, as the State presented direct evidence in the form of

Ferguson’s statements during the 911 call, identifying Appellant as

the person who shot Weeks. However, even if this were a wholly

circumstantial case, the evidence was sufficient to authorize the

jury “to exclude every other reasonable hypothesis save that of

guilt.” OCGA § 24-14-6.     This evidence included the testimony of

several witnesses who saw Appellant with a handgun in the location

where the shooting occurred on February 15; saw Appellant’s blue

Dodge Dart parked nearby; saw Appellant and Weeks in a fist fight

just before hearing gunshots; and saw a blue Dodge Dart speeding

out of the neighborhood immediately after Weeks was shot. A video

recording from a neighbor’s home security camera also established

                                 11
that Appellant’s car was in the neighborhood prior to the shooting

and left the neighborhood immediately afterward.           In addition,

Appellant’s cell phone records confirmed that he was in Hinesville

the entire day of the shooting, undermining his alibi. Thus, this

enumeration of error fails.

     3.    Appellant contends that the trial court erred in allowing,

over objection, the recording of Williams’s 911 call to be played in its

entirety during trial. We disagree.

     Prior to trial, Appellant filed a motion in limine seeking to

exclude certain portions of the 911 recording. Specifically, Appellant

objected to the admission of the statements Ferguson made during

the 911 call in response to Williams’s questions from the 911

operator because Ferguson was not available to testify at trial.5 The

State argued that Ferguson’s statements were admissible under the

hearsay exceptions for excited utterances and present sense

impressions. See OCGA § 24-8-803 (1) and (2). The trial court


     5 Ferguson’s whereabouts were unknown when the trial began in July
2018, and the trial court found Ferguson was unavailable to testify under
OCGA § 24-8-804 (a) (5).
                                   12
denied Appellant’s motion, ruling that it would admit the 911

recording in its entirety because Ferguson’s statements were

admissible under a hearsay exception, without specifying which

exception applied.

     Subsequently, in the trial court’s order denying Appellant’s

motion for new trial, the court ruled that Ferguson’s statements

during the 911 call were admissible under the hearsay exceptions

for excited utterances and present sense impressions in OCGA § 24-

8-803 (1) and (2).

     OCGA § 24-8-803 (1) and (2) provide:

     The following shall not be excluded by the hearsay rule,
     even though the declarant is available as a witness:
     (1) Present sense impression. A statement describing or
     explaining an event or condition made while the declarant
     was perceiving the event or condition or immediately
     thereafter;
     (2) Excited utterance. A statement relating to a startling
     event or condition made while the declarant was under the
     stress of excitement caused by the event or condition[.]

     Although Appellant raised both hearsay and Confrontation

Clause claims in his motion for new trial, he raises only hearsay

arguments on appeal, and thus, we address only those arguments.

                                13
Appellant contends that the trial court erred in finding that the

statements made by Ferguson during the 911 call were admissible

under either the present sense impression or excited utterance

hearsay exceptions. Specifically, Appellant asserts that Ferguson’s

statements could not constitute a present sense impression because

Ferguson was not outside when the shooting took place, and he could

not have witnessed or “personally perceived” the shooting.

Appellant further asserts that Ferguson’s statements were not

admissible as excited utterances because no circumstances existed

to suggest that any of the statements Ferguson made to Williams

were excited or spontaneous, and there was no indication that

Ferguson was nervous, excited, in shock, or in a distraught state of

mind so as to render him incapable of normal reflective thought. On

this basis, Appellant asserts that Ferguson’s statements were

inadmissible hearsay and should have been redacted from the 911

call, and the trial court erred in failing to redact them, resulting in

harm to Appellant. We conclude that the trial court did not abuse

its discretion in admitting the 911 recording into evidence at trial

                                  14
under the excited utterance exception. See McCord v. State, 305 Ga.

318, 324 (2) (a) (ii) (825 SE2d 122) (2019).

      “The excited utterance exception provides that ‘[a] statement

relating to a startling event or condition made while the declarant

was under the stress of excitement caused by the event or condition’

shall not be excluded by the hearsay rule.” Atkins v. State, 310 Ga.

246, 250 (2) (850 SE2d 103) (2020) (quoting OCGA § 24-8-803 (2)).

“The basis for the excited utterance exception to the hearsay rule is

that such statements are given under circumstances that eliminate

the possibility of fabrication, coaching, or confabulation, and that

therefore the circumstances surrounding the making of the

statement provide sufficient assurance that the statement is

trustworthy and that cross-examination would be superfluous.” Id.

“Whether a hearsay statement was an excited utterance is

determined by the totality of the circumstances,” and in this regard,

“[t]he critical inquiry is whether the declarant is still in a state of

excitement resulting from that event when the declaration is made.”

Id. (citations and punctuation omitted).

                                  15
     In this case, the trial court did not abuse its discretion in

determining that Ferguson’s statements during the 911 call were

admissible under the excited utterance hearsay exception.         The

statements Ferguson made during the 911 call identifying Appellant

as the shooter related “to a startling event or condition” – namely,

the shooting of his friend Weeks, and these statements were made

moments after gunshots were heard – a circumstance providing

“sufficient assurance” that the statements were “trustworthy.”

OCGA § 24-8-803 (2). See Atkins, 310 Ga. at 250. Accordingly, we

conclude that the trial court did not abuse its discretion in admitting

the entire 911 recording at trial.

     4.   Appellant contends that the trial court abused its

discretion in refusing to charge the jury on sympathy. Appellant

asserts that he requested the sympathy charge during the charge

conference; the trial court advised that it did not intend to give this

charge; and Appellant objected after the final charge was given,

preserving the issue for review. We conclude this contention is

without merit.

                                     16
     The decision over whether to give a cautionary charge to
     the jurors, informing them that they should not be
     influenced by sympathy or prejudice in reaching a verdict,
     is a matter generally addressed to the sound discretion of
     the trial judge. Cautionary instructions are not favored
     since in most instances they are productive of confusion
     and tend to restrict the jury’s untrammeled consideration
     of the case. Where nothing in the record indicates that
     any improper circumstance was injected into the case,
     and the charge of the court fully and accurately instructed
     the jury on the issues involved, a new trial will not be
     granted because of the refusal of the court to give a
     cautionary request.

Fincher v. State, 289 Ga. App. 64, 68 (3) (656 SE2d 216) (2007)

(citation and punctuation omitted).

     Given that Appellant failed to point to any specific evidence in

the record or to any incidents that arose during trial to support

giving the requested cautionary sympathy charge, we cannot say

that the trial court abused its discretion in declining to give the

cautionary charge Appellant requested. See Favors v. State, 305 Ga.

366, 369-370 (3) (825 SE2d 164) (2019).      Accordingly, this final

enumeration of error fails.

     Judgment affirmed. All the Justices concur.



                                 17